 1
 2
 3                                                                  O
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   RATT, a California General      )   Case No. CV 18-03933 DDP (JCx)
     Partnership,                    )
12                                   )
                       Plaintiff,    )
13                                   )   ORDER GRANTING PLAINTIFF’S MOTION
          v.                         )   FOR SUMMARY ADJUDICATION AND
14                                   )   MOTION TO DISMISS COUNTERCLAIMS
     ROBERT JOHN BLOTZER, an         )
15   individual, et al.,             )
                                     )
16                     Defendants.   )   [Dkts 28, 45, 53]
                                     )
17   ___________________________     )
18
          Presently before the court are Plaintiff RATT’s Motion for
19
     Summary Adjudication and Motion to Dismiss Counterclaims.    Having
20
     considered the submissions of the parties and heard oral argument,
21
     the court grants the motions and adopts the following Order.1
22
     I.   Background
23
          This is the third in a series of suits before this Court
24
     regarding the ownership of various trademarks related to the rock
25
     band “RATT.”   The underlying facts are well known to the parties,
26
     and are not in dispute.    In the 1980s, the original members of the
27
28
          1
            Defendant’s Motion to Strike Plaintiff’s Reply in support of
     its Motion for Summary Adjudication has no merit, and is denied.
 1   band formed a partnership (“the RATT Partnership”), which owned and
 2   registered four trademarks related to the name “RATT.”    In 2015,
 3   Defendant WBS, Inc. (“WBS”), at the direction of original band
 4   member, founding RATT Partnership member, and onetime WBS President
 5   Defendant Robert Blotzer, brought suit against another founding
 6   band member and RATT Partnership member, Juan Croucier.   WBS, Inc.
 7   v. Juan Croucier, Case No. CV 15-7251-DDP.   In 2016, WBS filed a
 8   similar suit against another founding band member and RATT
 9   Partnership member, Stephen Pearcy.    WBS, Inc. v. Stephen Pearcy,
10   Case No. CV 16-03495-DDP.   In those actions, WBS alleged that
11   Croucier and Pearcy infringed upon the RATT trademarks, which the
12   RATT Partnership had allegedly assigned to WBS in 2007.
13          On cross-motions for summary judgment in the Croucier case,
14   this Court determined that no reasonable trier of fact could
15   conclude that the RATT Partnership had assigned ownership of the
16   RATT marks to WBS, and thus WBS could not show any ownership rights
17   in the marks.   Accordingly, this Court entered judgment against
18   WBS.   For that same reason, this Court granted summary judgment
19   against WBS in the Pearcy litigation soon after.
20          Now, in the instant action, the RATT Partnership brings suit
21   against WBS, Blotzer, and others, alleging, among other causes of
22   action, trademark infringement related to Defendants’ allegedly
23   unauthorized use of RATT trademarks.   Defendants bring
24   counterclaims against the RATT partnership, including false
25   advertising and common law trademark claims.   The RATT Partnership
26   now seeks summary adjudication that Defendants are collaterally
27   estopped from contesting the RATT Partnership’s ownership of the
28

                                        2
 1   RATT trademarks.   The RATT Partnership seeks to dismiss Defendants’
 2   Third through Seventh Counterclaims for the same reason.
 3   II.   Legal Standard
 4         Summary judgment is appropriate where the pleadings,
 5   depositions, answers to interrogatories, and admissions on file,
 6   together with the affidavits, if any, show “that there is no
 7   genuine dispute as to any material fact and the movant is entitled
 8   to judgment as a matter of law.” Fed. R. Civ. P. 56(a).    A party
 9   seeking summary judgment bears the initial burden of informing the
10   court of the basis for its motion and of identifying those portions
11   of the pleadings and discovery responses that demonstrate the
12   absence of a genuine issue of material fact.   See Celotex Corp. v.
13   Catrett, 477 U.S. 317, 323 (1986).    All reasonable inferences from
14   the evidence must be drawn in favor of the nonmoving party. See
15   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 242 (1986).     If the
16   moving party does not bear the burden of proof at trial, it is
17   entitled to summary judgment if it can demonstrate that “there is
18   an absence of evidence to support the nonmoving party’s case.”
19   Celotex, 477 U.S. at 323.
20         Once the moving party meets its burden, the burden shifts to
21   the nonmoving party opposing the motion, who must “set forth
22   specific facts showing that there is a genuine issue for trial.”
23   Anderson, 477 U.S. at 256.   Summary judgment is warranted if a
24   party “fails to make a showing sufficient to establish the
25   existence of an element essential to that party’s case, and on
26   which that party will bear the burden of proof at trial.”    Celotex,
27   477 U.S. at 322.   A genuine issue exists if “the evidence is such
28   that a reasonable jury could return a verdict for the nonmoving

                                       3
 1   party,” and material facts are those “that might affect the outcome
 2   of the suit under the governing law.”    Anderson, 477 U.S. at 248.
 3   There is no genuine issue of fact “[w]here the record taken as a
 4   whole could not lead a rational trier of fact to find for the
 5   nonmoving party.”   Matsushita Elec. Indus. Co. v. Zenith Radio
 6   Corp., 475 U.S. 574, 587 (1986).
 7        It is not the court’s task “to scour the record in search of a
 8   genuine issue of triable fact.”    Keenan v. Allan, 91 F.3d 1275,
 9   1278 (9th Cir. 1996).   Counsel have an obligation to lay out their
10   support clearly.    Carmen v. San Francisco Sch. Dist., 237 F.3d
11   1026, 1031 (9th Cir.2001).   The court “need not examine the entire
12   file for evidence establishing a genuine issue of fact, where the
13   evidence is not set forth in the opposition papers with adequate
14   references so that it could conveniently be found.”   Id.
15        A complaint will survive a motion to dismiss when it contains
16   “sufficient factual matter, accepted as true, to state a claim to
17   relief that is plausible on its face.”   Ashcroft v. Iqbal, 556 U.S.
18   662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
19   570 (2007)).   When considering a Rule 12(b)(6) motion, a court must
20   “accept as true all allegations of material fact and must construe
21   those facts in the light most favorable to the plaintiff.”    Resnick
22   v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).   Although a complaint
23   need not include “detailed factual allegations,” it must offer
24   “more than an unadorned, the-defendant-unlawfully-harmed-me
25   accusation.”   Iqbal, 556 U.S. at 678.   Conclusory allegations or
26   allegations that are no more than a statement of a legal conclusion
27   “are not entitled to the assumption of truth.” Id. at 679.    In
28   other words, a pleading that merely offers “labels and

                                        4
 1   conclusions,” a “formulaic recitation of the elements,” or “naked
 2   assertions” will not be sufficient to state a claim upon which
 3   relief can be granted.   Id. at 678 (citations and internal
 4   quotation marks omitted).
 5        “When there are well-pleaded factual allegations, a court
 6   should assume their veracity and then determine whether they
 7   plausibly give rise to an entitlement of relief.” Id. at 679.
 8   Plaintiffs must allege “plausible grounds to infer” that their
 9   claims rise “above the speculative level.” Twombly, 550 U.S. at
10   555. “Determining whether a complaint states a plausible claim for
11   relief” is a “context-specific task that requires the reviewing
12   court to draw on its judicial experience and common sense.”     Iqbal,
13   556 U.S. at 679.
14   III. Discussion
15        The RATT Partnership contends that Blotzer and WBS already
16   litigated, and lost, the issue of trademark ownership in the prior
17   Croucier and Pearcy actions, and that Defendants are therefore
18   barred from contesting that issue again in this action.
19   “[A]pplication of offensive nonmutual issue preclusion is
20   appropriate only if (1) there was a full and fair opportunity to
21   litigate the identical issue in the prior action; (2) the issue was
22   actually litigated in the prior action; (3) the issue was decided
23   in a final judgment; and (4) the party against whom issue
24   preclusion is asserted was a party or in privity with a party to
25   the prior action.”   Syverson v. Int'l Bus. Machines Corp., 472 F.3d
26   1072, 1078 (9th Cir. 2007) (internal citations omitted); see also
27   Hydranautics v. FilmTec Corp., 204 F.3d 880, 885 (9th Cir. 2000) (A
28   party may be collaterally estopped where “(1) the issue necessarily

                                       5
 1   decided at the previous proceeding is identical to the one which is
 2   sought to be relitigated; (2) the first proceeding ended with a
 3   final judgment on the merits; and (3) the party against whom
 4   collateral estoppel is asserted was a party or in privity with a
 5   party at the first proceeding.”)
 6        Although Defendants state, without elaboration, that none of
 7   the estoppel factors are met, Defendants primarily contend that the
 8   issues raised in this case and in the prior two cases are not
 9   identical, and that the issues raised here were not actually
10   litigated.2   (See, e.g. Opposition to Motion for Summary
11   Adjudication at 6-8.)   Courts in the Ninth Circuit rely on four
12   factors to determine if there is an identity of claims:
13        (1) whether rights or interests established in the prior
          judgment would be destroyed or impaired by prosecution of
14        the second action; (2) whether substantially the same
          evidence is presented in the two actions; (3) whether the
15        two suits involve infringement of the same right; and (4)
          whether the two suits arise out of the same transactional
16        nucleus of facts.
17   Harris v. Jacobs, 621 F.2d 341, 343 (9th Cir. 1980); Constantini v.
18   Trans World Airlines, 681 F.2d 1199, 1201-02 (9th Cir. 1982). The
19   central issue in determining whether there is an identity of claims
20   is whether the two suits “arise out of the same transactional
21   nucleus of facts.”   Costantini, 681 F.2d at 1202; see also Frank v.
22   United Airlines, Inc., 216 F.3d 845, 851 (9th Cir. 2000).
23   Satisfaction of the fourth Constantini factor is often sufficient
24   to find an identity of claims for res judicata purposes, even
25   without analysis of the other factors.   Quinto v. JPMorgan Chase
26
27        2
            The court notes that neither Defendants’ Opposition to
     Plaintiff’s Motion for Summary Judgment nor Defendants’ Opposition
28   to Plaintiff’s Motion to Dismiss was timely filed.

                                        6
 1   Bank, No. 11-CV-02920, 2011 WL 6002599, at *8 (N.D. Cal. Nov. 30,
 2   2011); see Int’l Union of Operating Eng’rs-Employers Constr. Indus.
 3   Pension, Welfare and Training Trust Funds v. Karr, 994 F.2d 1426,
 4   1430 (9th Cir. 1993).   When analyzing the nucleus of facts factor,
 5   courts ask “whether [the two actions] are related to the same set
 6   of facts and whether they could conveniently be tried together.” W.
 7   Systems, Inc. v. Ulloa, 958 F.2d 864, 871 (9th Cir. 1992).
 8        This case, like the prior cases, revolves around ownership of
 9   RATT trademarks.   Defendants’ entire argument is predicated on the
10   assertion that, notwithstanding, and indeed as a result of, the
11   fact that the RATT Partnership never assigned the RATT trademarks
12   to WBS, WBS nevertheless enjoys common law ownership of the marks.
13   Defendants’ theory, unsupported by any authority, appears to be
14   that because the RATT Partnership’s purported assignment of the
15   marks to WBS was invalid, the RATT Partnership always owned, but
16   then abandoned, the registered marks, which WBS then acquired
17   through use.   (“[Defendants] argue that this Court’s invalidation
18   of the transfer of rights from RATT to WBS necessarily means that
19   WBS has been exploiting the [marks] for the last 20 years . . . .”)
20   (Opp. to MSA at 6:26-28.)   Although Defendants seek to highlight
21   disputes of fact regarding these assertions, the veracity and
22   plausibility of those allegations is not relevant to the preclusion
23   analysis.   The pertinent question is whether the current dispute
24   over ownership was actually litigated and resolved in the prior
25   actions.
26        The answer is yes.   Although Defendants put forth a new,
27   common law-based theory about why WBS owns the RATT marks, the
28   question whether WBS or the RATT Partnership owns the marks was

                                       7
 1   already litigated, and resolved, in Croucier and Pearcy.
 2   Defendants had a full and fair opportunity to raise that theory in
 3   the prior litigation.    Indeed, WBS’s submissions in the prior
 4   litigation reveal that WBS itself understood common law rights to
 5   be at issue even then.   WBS’ Complaint in Croucier explicitly
 6   alleged that “[t]he Marks include the Federal registered trademarks
 7   as well as the common law rights.”     (Plaintiff’s Request for
 8   Judicial Notice, Ex. 1 at 9. (emphasis added).)    WBS also moved for
 9   summary judgment on all of its trademark causes of action,
10   including “common law false designation of origin. . . .    But,
11   since all causes of action stem from the same elements, [WBS] will
12   only argue and refer to ‘trademark infringement.’” (Plaintiff’s
13   Request for Judicial Notice (Dkt. 40), Ex. 3 at at 15.)    Defendants
14   cannot colorably argue that the prior litigation was somehow
15   limited to registered trademarks, independent of any common law
16   ownership rights.3
17         Although in the instant suit, Defendants attempt to raise a
18   new theory of ownership of the RATT marks, the issue of trademark
19   ownership, even under common law theories, could have been, and
20   was, litigated to final judgment in the prior actions.    Defendants
21   may not relitigate that question again here.
22   IV.   Conclusion
23         For the reasons stated above, Plantiff’s Motion for Summary
24   Adjudication and Motion to Dismiss Counterclaims Three through
25
26         3
            At argument, Defendants appeared to suggest that this suit
     involves some marks other than those owned by the RATT Partnership
27   that nevertheless look exactly the same as the RATT partnership’s
     marks. That theory was not developed in Defendants’ briefing and
28   is unclear to the court.

                                        8
 1   Seven are both GRANTED.   Counterclaims Three through Seven are
 2   DISMISSED, with prejudice.
 3
 4
 5
     IT IS SO ORDERED.
 6
 7
 8
     Dated: 11-19-18
 9                                           DEAN D. PREGERSON
                                             United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       9
